                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                    IN ADMIRALTY
                                   No. 7:16-CV-237-D


NEW HAMPSHIRE INSURANCE                        )
COMPANY, AS SUBROGEE OF                        )
SANCTUARY, LLC                                 )
                                               )
                                  Plaintiff,   )
                                               )                     ORDER
                    v.                         )
                                               )
BENNETT BROTHERS YACHTS, INC.                  )
                                               )
                                  Defendant.   )

       On September 28, 2018, Bennett Brothers Yachts, Inc. ("Bennett Brothers" or "defendant")

filed a motion in limine to exclude any expert testimony ofMichael Andrews ("Andrews") [D.E. 53]

and filed a memorandum in support [D.E. 54]. On October 16, 2018, New Hampshire Insurance

Company ("NIDC" or "plaintiff') responded in opposition [D.E. 55]. On October 29, 2018, Bennett

Brothers replied [D.E. 58]. On October 17, 2018, Bennett Brothers filed a motion in limine to

exclude the expert report and testimony of Steve Knox ("Knox'') [D.E. 56] and filed a memorandum

in support [D.E. 57]. On November 6, 2018, NIDC responded in opposition [D.E. 59]. On

Nov~mber   12,   2018,~ Bennett   Brothers replied [D.E. 60]. As explained below, the court denies

Bennett Brothers's motions in limine.

       As for Bennett Brothers's motion in limine concerning Andrews, Bennett Brothers argues

that NIDC did not disclose an expert report from Andrews in violation of Federal Rule of Civil

Procedure 26(a)(2)(B). See [D.E. 54] 7-12. Bennett Brothers also notes that it did not depose

Andrews because NIDC "revers[ed] course and s[ought] costs of repair as an alternative method of

recovery" after the close of discovery. [D.E. 54] 2.
        As part of the required disclosures, "a party must disclose to the other parties the identity of

 any [expert] witness." Fed. R. Civ. P. 26(a)(2)(A). "[T]his disclosure must be accompanied by a

 written report ... if the witness is one retained or specially employed to provide expert testimony

 in the case or one whose duties as the party's employee regularly involve giving expert testimony."

 Fed. R. Civ. P. 26(a)(2)(B). If a party's expert witness is not required to prepare a written report, the

 party must only disclose ''the subject matter on which the witness is expected to present evidence

 under Federal Rule ofEvidence 702, 703, or 705" and "a summary ofthe facts and opinions to which

 the witness is expected to testify." Fed. R. Civ. P. 26(a)(2)(C).

        NIUC hired Andrews, a marine surveyor, to survey and evaluate the damage to theyachtM/Y

 SANCTUARY (the "Vessel") after Bennett Brothers damaged the Vessel. See, e.g., [D.E. 54] 1-2;

 [D.E. 55] 2. NIUC did not retain or employ Andrews to provide expert testimony and did not

 employ Andrews in a role that involved regularly giving expert testimony for NIUC. Cf. Fed. R.

 Civ. P. 26(a)(2)(B);Adams v. J. Meyers Builders. Inc., 671 F. Supp. 2d262~ 271-72 (D.N.H. 2009).

 Accordingly, NIUC had to disclose information consistent with Rule 26(a)(2)(C), not Rule

. 26(a)(2)(B). NIUC has disclosed information concerning Andrews's proposed expert testimony,

 including the subject matter about which Andrews will testify and the facts underlying Andrews's

 testimony. See [D.E. 55-4] 2-3. Therefore, the court denies Bennett Brothers's motion in limine

 concerning Andrews. The court will limit Andrews's testimony to the scope ofNIUC' s disclosures

 under Rule 26(a)(2)(C). See Fed. R. Civ. P. 37(c)(l); cf. Milbrath v. NCL Bahamas. Ltd., No. 1:17-

 CV-22071-UU, 2018 WL2036081, at *2 (S.D. Fla. Feb. 28, 2018) (unpublished); St. Paul Mercury

 Ins. Co. v. Capitol Sprinkler Inspection. Inc., No. 05-2115 (CKK), 2007 WL 1589495, at *12

 (D.D.C. June 1, 2007) (unpublished). To the extent that Bennett Brothers seek to reopen discovery

 to depose Andrews, the court denies Bennett Brothers's motion.

                                                    2
       As for Bennett Brothers's motion in limine concerning Knox, Bennett Brothers argues that

Knox's testimony is not relevant or reliable. Ru1e 702 ofthe Federal Ru1es of Evidence governs the

admissionofexperttestimony. Fed. R. Evid. 702; see Silicon Knights. Inc. v. Epic Games. Inc., No.

5:07-CV-275-D, 2011 WL 6748518, at *5 (E.D.N.C. Dec. 22, 2011) (unpublished). The proponent

of the expert testimony must establish its admissibility by a preponderance of the evidence. See

Cooper v. Smith & Nephew. Inc., 259 F.3d 194, 199 (4th Cir. 2001). A district court has broad

latitude in determining the admissibility of proposed expert testimony. See United States v.

Gastiaburo, 16 F.3d 582, 589 (4th Cir. 1994).

       Expert testimony is appropriate when it ''will help the trier of fact to understand the evidence

or to determine a fact in issue." Fed. R. Evid. 702. Courts have distilled Ru1e 702's requirements

into two crucial inquiries: whether the proposed expert's testimony is relevant and whether it is

reliable. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999); Daubert v. Merrell Dow

Pharm.• Inc., 509 U.S. 579, 589 (1993); United States v. Forrest 429 F.3d 73, 80 (4th Cir. 2005);

Silicon Knights. Inc, 2011 WL 6748518, at *5. The trial court must perform the special gatekeeping

obligationofensuringthatexperttestimonymeets both requirements. Kumho Tire, 526 U.S. at 147.

       NIITC' s ''theories ofrecovery require determining the Vessel's fair market value immediately

before the damage, the Vessel's fair market value immediately after the damage, and the reasonable

cost of repairs that wou1d restore the Vessel to its pre-collision condition." [D.E. 42] 4. Although

the u1timate measure of damages "is calcu1ated based on the estimated cost of repairs," id.; Order

[D.E. 52] 1, evidence concerning the Vessel's fair market value is relevant for determining the cost

of repairs to restore the Vessel to its pre-collision condition. Accordingly, Knox's expert report,

which concerns diminution of value, is relevant. See [D.E. 57-2]. As for reliability, Bennett

Brothers's arguments address the weight and credibility ofKnox's opinion, not the reliability ofhis"

                                                  3
methodology. Therefore, the court denies Bennett Brothers's motion in limine concerning Knox.

       In sum, the court DENIES Bennett Brothers's motions in limine   [D~E.   53;.56].

       SO ORDERED. This __2,Bday ofDecember 2018.




                                              4
